DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 14, 40, and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 15, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15-39, 42 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to independent claim 1, the limitation, “Optical arrangement for generating light field distributions that can be adjust with varying amplitude and phase” renders the scope of the claim unclear.  Namely, the use of “can be” makes it unclear if the limitation is required to satisfy the claim.  For examination purposes, it is presumed that the claim is drawn to an “optical arrangement for generating light field distributions that are adjusted with varying amplitude and phase.”
In regard to claim 4, the limitation, “an optical low-pass filter” renders the scope of the claim unclear as an optical low-pass filter is previously introduced in claim 1, on which 4 depends, and it is unclear if this is referring to the same component.  For examination purposes, it is presumed these are referring to the same component.
In regard to claim 5, the limitation, “a low-pass aperture” renders the scope of the claim unclear as it is not clear based on the specification and claim language whether this is narrowing the scope of the optical low pass filter of claim 1 or if it is referring to a different component.  For examination purposes, it is presumed that either satisfies the claim language.
In regard to claim 19, the limitation, “a fading aperture” renders renders the scope of the claim unclear as it is not clear based on the specification and claim language whether this is narrowing the scope of the optical low pass filter of claim 1 or if it is referring to a different component.  For examination purposes, it is presumed that either satisfies the claim language.
In regard to claim 35, “an optical low-pass filter” renders the scope of the claim unclear as an optical low-pass filter is previously introduced in claim 1, on which 4 depends, and it is unclear if this is referring to the same component.  For examination purposes, it is presumed these are referring to the same component.
In regard to independent claim 42, the limitation, “Optical arrangement for generating light field distributions that can be adjusted with varying amplitude and phase” renders the scope of the claim unclear.  Namely, the use of “can be” makes it unclear if the limitation is required to satisfy the claim.  For examination purposes, it is presumed that the claim is drawn to an “optical arrangement for generating light field distributions that are adjusted with varying amplitude and phase.”
Claims 2, 3, 6-13, 15-18, 20-34, 36, 30, and 43 depend from claims 1 and 42.

Allowable Subject Matter
Claims 1-13, 15-39, 42, and 43 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The closest prior art references include Won et al. (US 2015/0205262 A1) and Yamaguchi (US 2016/0231582 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871